DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (5/17/22 Response: page 8, lines 13-21; page 9, line 17 – page 12, line 5; and page 13, lines 7-14) with respect to the rejection of claim 2 under 35 USC §112 and the rejections of claims 1-10 & 18-20 under 35 USC §103 have been fully considered and are persuasive. Therefore, the rejection of claim 2 under 35 USC §112 and the rejections of claims 1-5, 8-10, & 18-20 under 35 USC §103 have been withdrawn. The rejection of claims 6-7 under 35 USC §103 has been obviated by the claims’ cancellation. However, upon further consideration, new grounds of rejection are made in view of 35 USC §112.
Applicant's arguments (5/17/22 Response: page 8, lines 22-24 and page 12, line 6 – page 13, line 6) with respect to the rejection of claims 11 & 13-17 under 35 USC §103 have been fully considered but they are not persuasive.
Applicant argues that the teachings of Sutic and Subramanian are not properly combinable because the node mapping as taught by Subramanian fails to solve a problem which would motivate its application to the Sutic invention and that such application would require substantial reconstruction of Sutic because such a reconstruction would require that the Sutic nodes be “re-coded from processing images to processing color values and/or another image characteristic value”.
Concerning the argument that the teachings of Subramanian fail to solve a problem in the art, the cited paragraph of Subramanian describes at least one advantage of the disclosed mapping arrangement:
…By providing a neural network comprising the input layer, the hidden layer and the output layer, it is possible to provide a set of mapping functions which map the values of the at least one cache configuration value and the set of memory access parameters to the at least one cache performance values based on a trained mapping function. Some mapping functions may provide only two layers (i.e. an input layer and an output layer), however by providing a hidden layer, it is possible to more accurately estimate the performance of the cache configuration. (Subramanian paragraph 0028, emphasis added)
Concerning the argument that applying the teachings of Subramanian would require re-coding the Sutic invention to process color values and/or another image characteristic value instead of processing images, it is unclear how the two differ, insofar as the processing of images inherently entails the processing of the numerical values which define them (i.e. color values or other characteristic values such as brightness).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 & 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “the plurality of parameters” (claim 1, lines 5-6) lacks proper antecedent basis is claim 1 as currently amended (the previously recited antecedent “a plurality of parameters” (claim 1, line 2) has been deleted).
Claims 1-5, 8-10, & 18-20, insofar as claims 1-5 & 8-10 are understood, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 & 18 recite a simulator emulation of the recited image signal processor without use of a machine learning model in the phrases “emulating, by a simulator, the image signal processor (ISP) processing the sample raw data according to each of the different sets of sample values without using the machine learning model” (claim 1, lines 9-11) and “a simulator configured to emulate an image signal processor without using a machine learning model” (claim 18, lines 2-3)
The disclosed image signal processor uses a machine learning model:
According to an exemplary embodiment of the inventive concept, an electronic device includes an image signal processor and a parameter optimization module. The image signal processor is configured to process raw data, output by an image sensor, depending on a plurality of parameters to generate a result image. The parameter optimization module includes a machine learning model, receiving sample values for the plurality of parameters and outputting a plurality of sample scores indicating quality of sample images, the sample images being generated by the image signal processor processing the raw data based on the sample values, the parameter optimization module being configured to determine weights, respectively applied to the plurality of parameters, using the machine learning model. The image signal processor applies the weights to the plurality of parameters to generate a plurality of weighted parameters and generates the result image by processing the raw data using the weighted parameters. (Specification paragraph 0007)
It is unclear how an image signal processor which uses a machine learning model is “emulated by a simulator” without the use of a machine learning model, particularly insofar as the Specification mentions the “simulator” elements 310 without specific details of operation.
It is further noted that the Specification describes the inference of image signal processor performance given particular parameters using a machine learning model:
For example, the sample values, sample images, and sample scores stored in the database (DB), may be used to train a machine learning model to infer the performance of the image signal processor or to predict the quality of an image that will be produced by the image signal processor when parameters having certain values are used during processing of raw data. (Specification paragraph 0041)
For example, the first to sixth sample sets are input to the input layer 710 and the weights of the hidden nodes, included in the hidden layer 720, may be adjusted until values, output to the output layer 730, correspond to the first to sixth sample score set. Accordingly, after the 20 training has completed, quality of a result image, output by the image signal processor, may be inferred using the machine learning model 700 when the parameters have predetermined values. (Specification paragraph 0057)
Thus, the Specification does not appear to describe an operation of a simulator emulating the image signal processor without the use of a machine learning model, and thus does not provide a proper basis in the original disclosure for this limitation, as described in MPEP 2173.05:
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984).

	Claims 2-5 and 8-10 are rejected by virtue of their dependency on claim 1. Claims 19-20 are rejected by virtue of their dependency on claim 18.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11 & 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sutic (US 20190050682, cited in 10/28/20 Information Disclosure Statement) in view of Yoda (US 20020131652, cited in 3/28/22 Office Action) and Subramanian (US 20190361808, cited in 8/31/21 Office Action).
With respect to claim 11, Sutic teaches:
Claim 11: A method of predicting optimal values of weights applied to a plurality of parameters used in an operation of an image signal processor (Sutic paragraph 0003, deep learning ISP (Sutic paragraph 0001, ISP = image signal processor; Sutic paragraph 0005 & 0016, parameter tuning, Sutic paragraph 0021, tuning to produce more finely tuned (i.e. optimized) images; Sutic paragraph 0016, use of weighting factor parameters), comprising:
inputting initial values for the plurality of parameters to a machine learning model (Sutic paragraph 0015, initialize parameters) including an input layer having a plurality of input nodes, each input node corresponding to one of (see secondary reference below) the plurality of parameters (Sutic paragraph 0015, processing by layered network and input of a plurality of parameters), and an output layer having a plurality of output nodes, each output node corresponding to one of (see secondary reference below) a plurality of evaluation items extracted from a result image generated by the image signal processor (Sutic paragraph 0016, comparison of one or more generated network results);
obtaining evaluation scores for the plurality of evaluation items using an output of the machine learning model (Sutic paragraph 0015, generate more suitable (suitability corresponding to score) parameter values; Sutic paragraph 0025, generation of intermediate loss function which is used to adapt parameter values);
comparing the evaluation scores and target scores (Sutic paragraph 0016, compare computer vision output and ground truth data);
adjusting the weights, applied to the plurality of parameters (Sutic paragraph 0015, manipulation of parameter values), based on a result of the comparing (Sutic paragraph 0015, generate more suitable (suitability corresponding to score) parameter values, Sutic paragraph 0016, adjustment of weighting factors); and
determining the optimal values using the adjusted weights and the initial values for the plurality of parameters (Sutic paragraph 0005 & 0016, parameter tuning including the use of initialized values (“In some examples, automatic ISP parameter tuning may start with a strong influence of the intermediate loss.”), Sutic paragraphs 0016 & 0021, tuning weighting factors to produce more finely tuned (i.e. optimized) images),
wherein the initial values include a first sample value indicating a color having a first particular value (see secondary reference below) and a second sample value indicating a characteristic of an image other than the color having a second particular value (see secondary reference below), and;
wherein the evaluation scores include at least a first sample score for the color (see secondary reference below) and a second sample score for the characteristic (see secondary reference below).
With respect to claim 11, Sutic does not expressly disclose that the sample parameter values include at least one value indicating a color value and another value indicating an image characteristic other than color.
Yoda discloses parameter values for image signal processing including a value indicating a color parameter and a value indicating an image characteristic other than color:
…wherein the initial values include a first sample value indicating a color having a first particular value (Yoda paragraph 0114, correction parameters for colors and tones) and a second sample value indicating a characteristic of an image other than the color having a second particular value (Yoda paragraph 0114, correction parameters for sharpness, graininess, etc), and;
wherein the evaluation scores include at least a first sample score for the color (Yoda paragraph 0114, updating of correction parameters for colors and tones, inherently involving at least first and second values) and a second sample score for the characteristic (Yoda paragraph 0114, updating correction parameters for sharpness, graininess, etc, inherently involving at least first and second values).
Sutic and Yoda are combinable because they are from the field of image processing.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the Sutic parameter optimization to the color and non-color image parameters as described by Yoda.
The suggestion/motivation for doing so would have been to apply the Sutic optimization arrangement to the specific image parameters (including color and non-color ones) described by Yoda.
With respect to claim 11, Sutic and Yoda do not teach the recitations related to input nodes each corresponding to a parameter and output nodes each corresponding to an evaluation item.
Subramanian discloses:
…an input layer having a plurality of input nodes, each input node corresponding to one of the plurality of parameters (Subramanian paragraph 0028, input node values each based on one of cache configuration values and memory access parameters), and an output layer having a plurality of output nodes, each output node corresponding to one of a plurality of evaluation items (Subramanian paragraph 0028, output node values each corresponding to at least one cache performance (i.e. evaluation metric) value)…
Sutic in view of Yoda and Subramanian are combinable because they are from the field of image processing and image processor machine learning optimization.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the individual node input and output arrangements of Subramanian to the Sutic network.
The suggestion/motivation for doing so would have been to provide a clearly defined input and output network mapping.
Therefore, it would have been obvious to combine Sutic with Yoda and Subramanian to obtain the invention as specified in claim 11.
Applying these teachings as applied to claim 11 to claims 13-17:
Claim 13: The method of claim 11 (see above), wherein the evaluation scores are obtained while adjusting the weights, and the adjustment of the weights completes when each of the evaluation scores satisfies predetermined reference conditions in relation to the target scores (Sutic paragraph 0015, manipulation of parameter values, Sutic paragraph 0015, generate more suitable (i.e. satisfying a suitability condition) parameter values, Sutic paragraph 0016, adjustment of weighting factors).
Claim 14: The method of claim 11 (see above), wherein the evaluation scores are obtained while adjusting the weights a predetermined number of times (Sutic paragraph 0016, adjustment of weights by an iterative procedure with a preset number of iterations).
Claim 15: The method of claim 11 (see above), further comprising: tuning the plurality of parameters of image signal processor using the optimal values (Sutic paragraph 0005 & 0016, parameter tuning, Sutic paragraph 0021, tuning to produce more finely tuned (i.e. optimized) images).
Claim 16: The method of claim 11 (see above), wherein at least some of the weights have different values depending on at least one of (Note: This is a recitation in the alternative, readable upon any one option) a capturing site, a capturing time, and a type of a subject captured by the image sensor (Sutic paragraph 0016, adjustment of weighting factors using loss functions which are derived by steps including comparison of original captured image with reconstructed image; Sutic paragraph 0020, training based on selection of a particular image type such as flower type).
Claim 17: The method of claim 11, further comprising:
generating a plurality of different sets of sample values for the plurality of parameters (Sutic paragraphs 0015-0016, comparing a plurality of intermediate results generated using parameters which are increased, decreased, and otherwise manipulated (i.e. plural sets of values are generated); Sutic paragraph 0025, generation of multiple adaptive parameters during training);
emulating the image signal processor (ISP) (Sutic paragraph 0016, replica (i.e. emulation) computer vision network) processing the sample data according to each of the different sets to generate a plurality of different sample images (Sutic paragraph 0016, replica computer vision network processes original images (plural));
evaluating each of the plurality of sample images for a plurality of evaluation items to generate respective sets of sample scores (Sutic paragraphs 0015-0016, comparing a plurality of intermediate results generated using parameters which are increased, decreased, and otherwise manipulated (i.e. plural sets of values are generated); Sutic paragraph 0025, generation of multiple adaptive parameters during training); and
applying the set of sample values and the set of sample scores of each sample image to the machine learning model for training the machine learning model to predict the optimal values Sutic paragraph 0015, parameters of ISP trained to produce values which generate suitable images; Sutic paragraph 0025, generation of multiple adaptive parameters during training).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sutic in view of Yoda and Subramanian as applied to claim 11 above, and further in view of Nishimura (US 20190043209, cited in 10/28/20 Information Disclosure Statement).
With respect to claim 12, Sutic in view of Yoda and Subramanian teaches the method of claim 11 (see above), including adjustment of weights as recited in claim 11:
Claim 12: The method of claim 11 (see above), wherein at least some of the weights are adjusted by a user of a device in which the image signal processor is mounted (see secondary reference below).
Sutic in view of Yoda and Subramanian does not expressly disclose the elements annotated “(see secondary reference below)” above (i.e. the adjustment of weights by a user of the device).
Nishimura discloses user refinement (i.e. adjustment) of the tuning of image processing parameters (Nishimura paragraph 0076, user tuning of image processing parameters).
Sutic in view of Yoda and Subramanian and Nishimura are combinable because they are from the field of image processing and optimization thereof.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the user adjustment of Nishimura to the image processing arrangement of Sutic in view of Yoda and Subramanian.
The suggestion/motivation for doing so would have been to allow user adjustment of image processing to suit user preferences as suggested by Nishimura (Nishimura paragraph 0076).
Therefore, it would have been obvious to combine Sutic in view of Yoda and Subramanian with Nishimura to obtain the invention as specified in claim 12.
Allowable Subject Matter
Claims 1-5, 8-10, & 18-20, insofar as they are understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 1 & 18 (and dependent claims 2-5, 8-10, &19-20), the art of record does not teach or suggest the recited emulation by a simulator of the image signal processor without using a machine learning model and applying sample value inputs to respective machine learning model input nodes in conjunction with the recited parameter optimization and weighting arrangement.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang discloses an example of a neural network which performs image processing based on image processing parameter values.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663
/SEAN M CONNER/     Primary Examiner, Art Unit 2663